TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00523-CV





Lynda Estes, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2003-0493A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

                        The trial court signed its final judgment on July 28, 2004, and appellant filed her
notice of accelerated appeal on August 9.  On August 23, the trial court signed an order allowing
appellant’s counsel to withdraw.  The record has not yet been filed, and the district clerk’s office 
has informed this Court that they have attempted unsuccessfully to reach appellant by phone and by
mail.  On February 16, 2005, this Court sent appellant notice that the record was late and that
arrangements had to be made by February 28.  That letter, sent to appellant’s last known address, was
returned to this Court as “not deliverable as addressed” and “unable to forward.”  We have no other
contact information for appellant, who has never contacted this Court during the more than six
months since her notice of appeal was filed.
 
 
                        Lacking any communication by appellant and any further means to contact her, we
therefore dismiss the appeal for want of prosecution on our own motion.  Tex. R. App. P. 42.3(b).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   March 14, 2005